                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 In Re: Criminal Complaint and         :                0-
                                                               1039 6$/0
 Search Warrant Applications           :


                                           25'(5726($/

       Based on the motion of the Government and for good cause shown, it is hereby

ORDERED that, in accordance with Rule 57 of the Local Rules of Criminal Procedure, thLV

PDWWHUVKDOOEHSEALED until JDQXDU\, 2021RUXQWLOWKHSUHVHQWPHQWRIWKHGHIHQGDQWLQ

RSHQ&RXUWZKLFKHYHURFFXUVILUVW. The Court finds that the sealing is supported by clear and

compelling reasons and is narrowly tailored to serve those reasons. Specifically, the motion is

granted because the investigation of the criminal activities described in the documentsILOHGLQ

WKLVPDWWHU is ongoing. Premature disclosure of the contents of the sealed documents could

result in the destruction of evidence and could frustrate this investigation by alerting the target

of the investigation to the nature of the probe, the techniques employed, and the evidence

developed to date. 'LVFORVXUHRIWKHH[LVWHQFHRIWKHVHDUFKDQGDUUHVWZDUUDQWVEHIRUHWKHLU

H[HFXWLRQFRXOGHQGDQJHUWKHVDIHW\RIWKHRIILFHUVH[HFXWLQJWKHZDUUDQWV

       $Q\PRWLRQWRH[WHQGWKLV6HDOLQJ2UGHUVKDOOEHILOHGE\'HFHPEHU

       ,WLVVRRUGHUHGWKLVWKday of December 2020, at New Haven, Connecticut.


                                               Sarah A. L.       Digitally signed by Sarah A. L.
                                                                 Merriam, U.S.M.J.
                                               Merriam, U.S.M.J. Date: 2020.12.04 13:16:43 -05'00'
                                               ___________________________________
                                               HON. SARA+ A.L. MERRIAM
                                               UNITED STATES MAGISTRATE JUDGE
